Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 82 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. formerly Principal Investors Fund, Inc. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Dykema Gossett PLLC Des Moines, Iowa 50392 Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 on (date), pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 XXXX on a date to be determined pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box:) This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The Amendment contains a facing page, amendment to the March 1, 2010 Class J shares prospectus, amendment for the March 1, 2010 Class R-1, R-2, R-3, R-4 and R-5 shares prospectus, an amendment for the March 1, 2010 SAI, Part C and signature page. The Amendment incorporates by reference the following:  The Prospectus for Class J shares, dated March 1, 2010, included in Post-Effective Amendment No. 80 to the registration statement on Form N-1A filed on February 26, 2010, pursuant to paragraph (b) of Rule 485 (SEC Accession No. 0000898745-10-000048);  The Prospectus for R-1, R-2, R-3, R-4, and R-5 Class shares, dated March 1, 2010, included in Post-Effective Amendment No. 79 to the registration statement on Form N-1A filed on February 26, 2010, pursuant to paragraph (b) of Rule 485 (SEC Accession No. 0000898745- 10-000046);  The Statement of Additional Information dated March 1, 2010, included in Post-Effective Amendment No. 76 to the registration statement on Form N-1A filed on February 26, 2010, pursuant to paragraph (b) of Rule 485 (SEC Accession No. 0000898745-10-000040);  Supplements to the March 1, 2010 Class J shares Prospectus dated and filed March 1, 2010 (SEC Accession No. 0000898745-10- 000136), March 17, 2010 (SEC Accession No. 0000898745-10-000183), and May 3, 2010 (SEC Accession No. 0001126328-10-000200);  Supplements to the March 1, 2010 R-1, R-2, R-3, R-4, and R-5 Class shares Prospectus dated and filed March 1, 2010 (SEC Accession No. 0000898745-10-000139), March 17, 2010 (SEC Accession No. 0000898745-10-00184), and May 3, 2010 (SEC Accession No. 0001126328-10-000202);and  Supplement to the March 1, 2010 Statement of Additional Information dated and filed March 17, 2010 (SEC Accession No. 0000898745-10-000185) and May 3, 2010 (SEC Accession No. .0001126328-10-000206). The Amendment is not being filed to update or amend the other prospectuses for any other series of the Registrant that have a fiscal year end of October 31. The Amendment is not being filed to update or amend the prospectuses or statement of additional information for the other series of the Registrant that have a fiscal year end of August 31. RULE : Attached to this filing is a transmittal letter in which the Registrant and the Principal Underwriter request accelerated effectiveness to May 6, 2010, or as soon thereafter as practicable. Supplement dated , 2010 to the Class J Shares Prospectus for Principal Funds, Inc. dated March 1, 2010 (As Supplemented on March 1, 2010, March 17, 2010, and May 3, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. Insert the following fund summary: S HORT -T ERM I NCOME F UND Objective : The Fund seeks to provide as high a level of current income as is consistent with prudent investment management and stability of principal. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class J Maximum Deferred Sales Charge (Load) 1.00% (as a percentage of dollars subject to charge) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Estimated for the year ended October 31, 2010 Class J Management Fees 0.48% Distribution and/or Service (12b-1) Fees 0.45 Other Expenses Total Annual Fund Operating Expenses 1.19% Expense Reimbursement Total Annual Fund Operating Expenses After Expense Reimbursement 1.07% Principal has contractually agreed to limit the Funds expenses attributable to Class J shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 29, 2012. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.07%. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Class J $209 $364 You would pay the following expenses if you did not redeem your shares: 1 year 3 years Class J $109 $364 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 40.8% of the average value of its portfolio. Investor Profile: The Fund may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Principal Investment Strategies The Fund invests in high quality short-term bonds and other fixed-income securities that, at the time of purchase, are rated BBB- or higher by Standard & Poors Rating Service or Baa3 or higher by Moodys Investors Service, Inc. or, if unrated, in the opinion of Edge Asset Management, Inc. (Edge) of comparable quality. Under normal circumstances, the Fund maintains an effective maturity of five years or less and a dollar- weighted average duration of three years or less. The Funds investments may also include corporate securities, U.S. and foreign government securities, repurchase agreements, mortgage-backed and asset-backed securities, and real estate investment trust securities. The Fund may invest in foreign fixed-income securities, primarily bonds of foreign governments or their political subdivisions, foreign companies and supranational organizations, including non-U.S. dollar-denominated securities and U.S. dollar-denominated fixed-income securities issued by foreign issuers and foreign branches of U.S. banks. The Fund may invest in preferred securities. The Fund may enter into dollar roll transactions, which may involve leverage. The Fund may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Fund, replacing more traditional direct investments, or obtaining exposure to certain markets. This Fund may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. The principal risks of investing in the Fund, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed- income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class J shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). These annual returns do not reflect sales charges; if they did, results would be lower. The table shows, for Class J shares of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principalfunds.com or by calling 1-800-222-5852. The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor fund which commenced operations on November 1, 1993. The performance of Class J shares, for periods prior to the date Class J shares were first sold is based upon the performance of Class A shares adjusted to reflect the fees and expenses of Class J shares. Highest return for a quarter during the period of the bar chart above: Q2 09 3.92% Lowest return for a quarter during the period of the bar chart above: Q4 08 -1.90% Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Class J Return Before Taxes 9.68% 3.67% 4.46% Class J Return After Taxes on Distributions 8.33% 2.33% 2.88% Class J Return After Taxes on Distribution and Sale of Fund Shares 6.26% 2.34% 2.86% Citigroup Broad Investment Grade Credit 1-3 Years Index (reflects no deduction for fees, expenses, or taxes) 11.04% 4.73% 5.50% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax deferred arrangements, such as 401(k) plans or individual retirement accounts. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Scott J. Peterson (since 2010), Portfolio Manager Purchase minimums per fund (some exceptions apply) :  Initial Investment $1,000  For accounts with an Automatic Investment Plan (AIP) $100  Subsequent Investments $100  For accounts with an AIP, the subsequent automatic investments must total $1,200 annually if the initial $1,000 minimum has not been met. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through your Financial Professional; by sending a written request to Principal Funds at P.O. Box 55904, Boston, MA 02205; calling us at 800-222-5852; or accessing our website ( www.principalfunds.com ). Tax Information The Funds distributions are generally taxable to you as ordinary income, capital gains, or a combination of the two, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker- dealer or other intermediary and your salesperson to recommend the Fund over another investment, or to recommend one share class of the Fund over another share class. Ask your salesperson or visit your financial intermediarys website for more information. CERTAIN INVESTMENT STRATEGIES AND RELATED RISKS On page 206, in the  High Yield Securities  section, add the Short-Term Income Fund to the list of funds in the first sentence of the first paragraph. On page 210, in the  Small and Medium Capitalization Companies  section, add the Short-Term Income Fund to the list of funds in the second sentence of the first paragraph. MANAGEMENT OF THE FUNDS Fees Paid to Principal On page 227, dd the following information to the table under this heading: Short-Term Income Fund 0.48% On page 227, in the "Fees Paid to Principal" sub-section, add the following information before the paragraph that begins, "The Fund operates as a Manager of Managers." The Distributor has voluntarily agreed to limit the Short-Term Income Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. DIVIDENDS AND DISTRIBUTIONS On page 230, add the Short-Term Income Fund to the list of funds in the first bullet in this section. Supplement dated , 2010 to the R-1, R-2, R-3, R-4, and R-5 Classes Prospectus for Principal Funds, Inc. dated March 1, 2010 (As Supplemented on March 1, 2010, March 17, 2010, and May 3, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. Insert the following fund summary: S HORT -T ERM I NCOME F UND Objective : The Fund seeks to provide as high a level of current income as is consistent with prudent investment management and stability of principal. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Estimated for the year ended October 31, 2010 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Management Fees 0.48% 0.48% 0.48% 0.48% 0.48% Distribution and/or Service (12b-1) Fees 0.35 0.30 0.25 0.10 N/A Other Expenses Total Annual Fund Operating Expenses 1.37 1.24 1.06 0.87 0.75 Expense Reimbursement Total Annual Fund Operating Expenses 1.30% 1.18% 0.99% 0.79% 0.68% After Expense Reimbursement Principal has contractually agreed to limit the Funds expenses attributable to Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5 shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 29, 2012. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis not to exceed 1.30% for Class R-1, 1.18% for Class R-2, 0.99% for Class R-3, 0.79% for Class R-4, and 0.68% for Class R-5. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 40.8% of the average value of its portfolio. Investor Profile: The Fund may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Principal Investment Strategies The Fund invests in high quality short-term bonds and other fixed-income securities that, at the time of purchase, are rated BBB- or higher by Standard & Poors Rating Service or Baa3 or higher by Moodys Investors Service, Inc. or, if unrated, in the opinion of Edge Asset Management, Inc. (Edge) of comparable quality. Under normal circumstances, the Fund maintains an effective maturity of five years or less and a dollar- weighted average duration of three years or less. The Funds investments may also include corporate securities, U.S. and foreign government securities, repurchase agreements, mortgage-backed and asset-backed securities, and real estate investment trust securities. The Fund may invest in foreign fixed-income securities, primarily bonds of foreign governments or their political subdivisions, foreign companies and supranational organizations, including non-U.S. dollar-denominated securities and U.S. dollar-denominated fixed-income securities issued by foreign issuers and foreign branches of U.S. banks. The Fund may invest in preferred securities. The Fund may enter into dollar roll transactions, which may involve leverage. The Fund may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Fund, replacing more traditional direct investments, or obtaining exposure to certain markets. This Fund may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Fund changes with the value of the Funds investments. Many factors affect that value, and it is possible to lose money by investing in the Fund. The principal risks of investing in the Fund, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed- income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). 2 Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass-through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Underlying Fund Risk. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides an indication of the risks of investing in the Fund. The bar chart shows the investment returns of the Funds Class R-2 shares for each full calendar year of operations for 10 years (or, if shorter, the life of the Fund). The table shows, for each share class of the Fund and for the last one, five, and ten calendar year periods (or, if shorter, the life of the Fund), how the Funds average annual total returns compare to the returns of one or more broad-based market indices. Past performance (before and after taxes) not necessarily an indication of how the Fund will perform in the future. You may get updated performance information online at www.principal.com or by calling 1-800-547-7754. The Fund commenced operations after succeeding to the operations of another fund on January 12, 2007. Performance for periods prior to that date is based on the performance of the predecessor funds Class A shares adjusted to reflect the fees and expenses of these classes. The adjustments result in performance (for periods prior to the date these classes began operations) that is no higher than the historical performance of Class A shares. The predecessor fund commenced operations on November 1, 1993. The R-1, R-2, R-3, R-4 and R-5 Class shares were first sold on XXXXX. Highest return for a quarter during the period of the bar chart above: Q2 09 3.89% Lowest return for a quarter during the period of the bar chart above: Q4 08 -1.92% Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 10.43% 3.43% 4.23% Class R-1 Return After Taxes on Distributions 9.08% 2.09% 2.65% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 6.74% 2.13% 2.65% Class R-2 Return Before Taxes 10.56% 3.55% 4.35% Class R-3 Return Before Taxes 10.77% 3.75% 4.55% Class R-4 Return Before Taxes 10.87% 3.87% 4.66% Class R-5 Return Before Taxes 10.87% 3.87% 4.66% Citigroup Broad Investment Grade Credit 1-3 Years Index (reflects no deduction for fees, expenses, or taxes) 11.04% 4.73% 5.50% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns are shown for Class R-1 shares only and would be different for Class R-2, R-3, R-4 and R-5 shares. Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Scott J. Peterson (since 2010), Portfolio Manager Purchase and Sale of Fund Shares There are no restrictions on amounts to be invested in R-1, R-2, R-3, R-4, and R-5 Class shares of the Fund for an eligible purchaser. You may purchase or redeem shares on any business day (normally any day when the New York Stock Exchange is open for regular trading) through the retirement plan offering the Fund. Tax Information The Funds distributions are generally taxable to you as ordinary income, capital gains, or a combination of the two, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker- dealer or other intermediary and your salesperson to recommend the Fund over another investment, or to recommend one share class of the Fund over another share class. Ask your salesperson or visit your financial intermediarys website for more information. CERTAIN INVESTMENT STRATEGIES AND RELATED RISKS On page 261, in the  High Yield Securities  section, add the Short-Term Income Fund to the list of funds in the first sentence of the first paragraph. On page 265, in the  Small and Medium Capitalization Companies  section, add the Short-Term Income Fund to the list of funds in the second sentence of the first paragraph. MANAGEMENT OF THE FUNDS Fees Paid to Principal On page 284, add the following information to the table under this heading: Short-Term Income Fund 0.48% DIVIDENDS AND DISTRIBUTIONS On page 287, add the Short-Term Income Fund to the list of funds in the first bullet in this section. SUPPLEMENT DATED , 2010 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2010 (as supplemented on March 17, 2010 and May 3, 2010) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. FUND HISTORY On page 6, add an X to the Class J, R-1, R-2, R-3, R-4, and R-5 columns on the Short-Term Income Fund line. INVESTMENT ADVISORY AND OTHER SERVICES Add the following information to the table on pages 104-105: R-1 R-2 R-3 R-4 R-5 Class J Expiration Short-Term Income 1.30% 1.18% 0.99% 0.79% 0.68% 1.07% 2/29/2012 PART C. OTHER INFORMATION Item 28. Exhibits. (a) (1) a. Articles of Amendment and Restatement Filed as Ex-99.B1.A on 04/12/1996 (Accession No. 0000898745-96-000012) b. Articles of Amendment and Restatement Filed as Ex-99.A1.B on 09/22/00 (Accession No. 0000898745-00-500024) c. Articles of Amendment and Restatement dated 6/14/02 Filed as Ex-99.A.1.C on 12/30/02 (Accession No. 0001126871-02-000036) d. Articles of Amendment dated 5/23/05 Filed as Ex-99.A on 09/08/05 (Accession No. 0000898786- 05-000254) e. Articles of Amendment dated 9/30/05 Filed as Ex-99.A on 11/22/05 (Accession No. 0000870786- 05-000263) f. Articles of Amendment dated 7/7/06 (Incorporated by reference from exhibit #1(2)b to registration statement No. 333-137477 filed on Form N-14 on 9/20/06 Accession No. 0000009713-06-000062) g. Articles of Amendment Filed as Ex-99.B1 on 09/12/97 (Accession No. 0000898745-97-000023) h. Articles of Amendment dated 06/04/08 Filed as Ex-99.A on 07/17/08 (Accession No. 0000009713-08-000060) Articles of Amendment dated 06/30/09  Filed as Ex-99.A(1)h on 10/07/09 (Accession No. i. 0000898745-09-000489) (2) a. Certificate of Correction dated 9/14/00 Filed as Ex-99.A3 on 09/22/00 (Accession No. 0000898745-00-500024) b. Certificate of Correction dated 12/13/00 Filed as Ex-99.A3 on 10/12/01 (Accession No. 0001127048-01-500041) (3) a. Articles Supplementary dated 12/11/00 Filed as Ex-99.A.4A on 02/25/02 (Accession No. 0000870786-02-000051) b. Articles Supplementary dated 3/12/01  Filed as EX-99.A.4B on 02/25/02 (Accession No. 0000870786-02-000051) c. Articles Supplementary dated 4/16/02 Filed as Ex-99.A.4.C on 12/30/02 (Accession No. 0001126871-02-000036) d. Articles Supplementary dated 9/25/02 Filed as Ex-99.A.4.D on 12/30/02 (Accession No. 0001126871-02-000036) e. Articles Supplementary dated 2/5/03  Filed as Ex-99.A on 02/25/03 (Accession No. 0000870786- 03-000031) f. Articles Supplementary dated 4/30/03 Filed as Ex-99.A4F on 09/11/03 (Accession No. 0000870786-03-000169) g. Articles Supplementary dated 6/10/03 Filed as Ex-99.A4G on 09/11/03 (Accession No. 0000870786-03-000169) h. Articles Supplementary dated 9/9/03 Filed as Ex-99.A4H on 09/11/03 (Accession No. 0000870786-03-000169) i. Articles Supplementary dated 11/6/03  Filed as Ex-99.A on 12/15/03 (Accession No. 0000870786- 03-000202) j. Articles Supplementary dated 1/29/04 Filed as Ex-99.A on 02/26/04 (Accession No. 0001127048- 04-000033) k. Articles Supplementary dated 3/8/04 Filed as Ex-99.A on 07/27/04 (Accession No. 0000870786-04- 000163) l. Articles Supplementary dated 6/14/04  Filed as Ex-99.A on 09/27/2004 (Accession No. 0000870786-04-000207) m. Articles Supplementary dated 9/13/04  Filed as Ex-99.A on 12/13/04 (Accession No. 0000870786- 04-000242) n. Articles Supplementary dated 10/1/04  Filed as Ex-99.A on 12/13/04 (Accession No. 0000870786- 04-000242) o. Articles Supplementary dated 12/13/04 Filed as Ex-99.A on 02/28/05 (Accession No. 0000870786- 05-000065) p. Articles Supplementary dated 2/4/05  Filed as Ex-99.A on 05/16/05 (Accession No. 0000870786- 05-000194) q. Articles Supplementary dated 2/24/05  Filed as Ex-99.A on 05/16/05 (Accession No. 0000870786- 05-000194) r. Articles Supplementary dated 5/6/05  Filed as Ex-99.A on 09/08/05 (Accession No. 0000870786- 05-000254) s. Articles Supplementary dated 12/20/05 (filed 2/28/06) t. Articles Supplementary dated 9/20/06 (Incorporated by reference from exhibit #1(4)t to registration statement No. 333-137477 filed on Form N-14 on 9/20/06 Accession No. 0000009713-06-000062) u. Articles Supplementary dated 1/12/07 Filed as Ex-99.A on 01/16/07 (Accession No. 0000898745- 07-000011) v. Articles Supplementary dated 1/22/07 Filed as Ex-99.A on 07/18/07 (Accession No. 0000898745- 07-000086) w. Articles Supplementary dated 7/24/07 Filed as Ex-99.A on 09/28/07 (Accession No. 0000898745- 07-000152) x. Articles Supplementary dated 09/13/07 Filed as Ex-99.A on 12/14/07 (Accession No. 0000898745- 07-000184) y. Articles Supplementary dated 1/3/08 Filed as Ex-99.A.4.Y on 02/20/08 (Accession No. 0000950137-08-002501 z. Articles Supplementary dated 3/13/08 Filed as Ex-99.A4Z on 05/01/08 (Accession No. 0000950137-08-006512) aa. Articles Supplementary dated 06/23/08 Filed as Ex-99.A on 07/17/08 (Accession No. 0000009713-08-000060) bb. Articles Supplementary dated 09/10/08 Initial Capital Agreement dtd 5/1/08 Filed as Ex-99.A.4 on 12/12/08 (Accession No. 0000898745-08-000166) cc. Articles Supplementary dated 10/31/08  Filed as Ex-99.A.4 on 12/12/08 (Accession No. 0000898745-08-000166) dd. Articles Supplementary dated 01/13/09  Filed as Ex-99.A(4)dd on 10/07/09 (Accession No. 0000898745-09-000489) ee. Articles Supplementary dated 03/10/09  Filed as Ex-99.A(4)ee on 10/07/09 (Accession No. 0000898745-09-000489) ff. Articles Supplementary dated 05/01/09  Filed as Ex-99.A(4)ff on 10/07/09 (Accession No. 0000898745-09-000489) gg. Articles Supplementary dated 06/19/09  Filed as Ex-99.A(4)gg on 10/07/09 (Accession No. 0000898745-09-000489) hh. Articles Supplementary dated 05/03/10 ** (b) By-laws dtd 1/28/107  Filed as Ex-99.(B) on 03/16/2010 (Accession No. 0000898745-10-000157 (c) These have been previously filed as noted in response to Items 28(a) and 28(b). (d) (1) a. Management Agreement Filed as Ex-99.B5A on 09/12/97 (Accession No. 0000898745-97-000023) b. 1st Amendment to the Management Agreement Filed as Ex-99.D1.B on 09/22/00 (Accession No. 0000898745-00-500024) c. Management Agreement Filed as Ex-99.D1.C on 12/05/00 (Accession No. 0000898745-00- 000021) d. Amendment to Management Agreement dated 9/9/02 Filed as Ex-99.D.1.D on 12/30/02 (Accession No. 0001126871-02-000036) e. Amendment to Management Agreement dated 3/11/02  Filed as Ex-99.D on 02/25/03 (Accession No. 0000870786-03-000031) f. Amendment to Management Agreement dated 12/10/02  Filed as Ex-99.D on 02/25/03 (Accession No. 0000870786-03-000031) g. Amendment to Management Agreement dated 10/22/03  Filed as Ex-99.D on 12/15/03 (Accession No. 0000870786-03-000202) h. Amendment to Management Agreement dated 3/8/04 Filed as Ex-99.D on 06/01/04 (Accession No. 0000898745-04-000003) i. Amendment to Management Agreement dated 6/14/04  Filed as Ex-99.D on 09/27/2004 (Accession No. 0000870786-04-000207) j. Amendment to Management Agreement dated 7/29/04  Filed as Ex-99.A on 09/27/2004 (Accession No. 0000870786-04-000207) k. Amendment to Management Agreement dated 9/13/04  Filed as Ex-99.A on 09/27/2004 (Accession No. 0000870786-04-000207) l. Amendment to Management Agreement dated 12/13/04 Filed as Ex-99.D on 02/28/05 (Accession No. 0000870786-05-000065) m. Amendment to Management Agreement dated 1/1/05 Filed as Ex-99.D on 02/28/05 (Accession No. 0000870786-05-000065) n. Amendment to Management Agreement dated 9/30/05 Filed as Ex-99.D on 11/22/05 (Accession No. 0000870786-05-000263) o. Amendment to Management Agreement dated 1/12/07 Filed as Ex-99.D on 01/16/07 (Accession No. 0000898745-07-000011) p. Amendment to Management Agreement dated 9/12/07 Filed as Ex-99.B5A on 09/12/97 (Accession No. 0000898745-97-000023) q. Amendment to Management Agreement dated 10/01/07 Filed as Ex-99.D on 12/14/07 (Accession No. 0000898745-07-000184) r. Amendment to Management Agreement dated 10/31/07 Filed as Ex-99.D on 12/14/07 (Accession No. 0000898745-07-000184) s. Amendment to Management Agreement dated 2/7/08 Filed as Ex-99.D1S on 05/01/08 (Accession No. 0000950137-08-006512) t. Amended & Restated Management Agreement dated 6/24/08 Filed as Ex-99.D on 09/30/08 (Accession No. 0000898745-08-000083) u. Amended & Restated Management Agreement dated 07/01/09  Filed as Ex-99.D(1)u on 10/07/09 (Accession No. 0000898745-09-000489) v. Amended & Restated Management Agreement dated 01/28/2010  Filed as Ex-99.(D)(1)v on 03/16/2010 (Accession No. 0000898745-10-000157 (2) a. American Century Sub-Advisory Agreement Filed as Ex-99.D3 on 12/05/00 (Accession No. 0000898745-00-000021) b. Amended & Restated Sub-Adv Agreement with Amer. Century Filed as Ex-99.D3B on 09/11/03 (Accession No. 0000870786-03-000169) c. Amended & Restated Sub-Adv Agreement with Amer. Century  Filed as Ex-99.D on 09/27/2004 (Accession No. 0000870786-04-000207) d. Amended & Restated Sub-Adv Agreement with Amer. Century dated 6/13/05  Filed as Ex-99.D on 09/08/05 (Accession No. 0000870786-05-000254) e. Amended & Restated Sub-Adv Agreement with Amer. Century dated 9/19/06 (Incorporated by reference from exhibit #6(3)e to registration statement No. 333-137477 filed on Form N-14 on 10/6/06 Accession No. 0000898745-06-000145) f. Amended & Restated Sub-Adv Agreement with American Century dated January 1, 2010  Filed as Ex-99.(D)(2)f on 03/16/2010 (Accession No. 0000898745-10-000157 g. Interim Sub-Advisory Agreement with American Century dated 3/1/2010  Filed as Ex-99.(D)(2)g on 03/16/2010 (Accession No. 0000898745-10-000157 h. Amended & Restated Sub-Adv Agreement with American Century dated 03/08/2010 * (3) a. AXA Rosenberg Investment Management LLC Sub-Advisory Agreement dated September 30, 2008 Filed as Ex-99.D on 12/12/08 (Accession No. 0000898745-08-000166) b. Amended & Restated Sub-Adv Agreement with AXA Rosenberg Investment Management LLC dtd 1/1/10  Filed as Ex-99.(D)(3)b on 03/16/2010 (Accession No. 0000898745-10-000157 (4) a. Barrow Hanley Sub-Advisory Agreement dtd 7/12/05  Filed as Ex-99.D on 09/08/05 (Accession No. 0000870786-05-000254) (5) a. Bernstein Sub-Advisory Agreement Filed as Ex-99.D4 on 12/05/00 (Accession No. 0000898745- 00-000021) b. Amendment to Bernstein Sub-Advisory Agreement dated 3/28/03 Filed as Ex-99.D4B on 09/11/03 (Accession No. 0000870786-03-000169) c. Amended & Restated Bernstein Sub-Advisory Agreement dated 7/1/04  Filed as Ex-99.D on 09/27/2004 (Accession No. 0000870786-04-000207) d. Amended & Restated Sub-Advisory Agreement with AllianceBernstein dated January 1, 2010  Filed as Ex-99.(D)(5)d on 03/16/2010 (Accession No. 0000898745-10-000157 (6) a. BlackRock Sub-Advisory Agreement dated 12/31/08 Filed as Ex-99.D(6)A on 07/29/09 (Accession No. 0000898745-09-000354) b. Amended & Restated Sub-Advisory Agreement with BlackRock Financial Management, Inc. dated January 1, 2010  Filed as Ex-99.(D)(6)b on 03/16/2010 (Accession No. 0000898745-10-000157 (7) a. Brown Investment Advisor Incorporated Sub-Advisory Agreement dated 07/01/09 Filed as Ex- 99.D(6)A on 07/29/09 (Accession No. 0000898745-09-000354) (8) a. Causeway Capital Management LLC Sub-Advisory Agreement dated September 30, 2008 Filed as Ex-99.D8A on 12/12/08 (Accession No. 0000898745-08-000166) b. Sub-Advisory Agreement with Causeway Capital Management LLC dated January 1, 2010  Filed as Ex-99.(D)(8)b on 03/16/2010 (Accession No. 0000898745-10-000157 (9) a. ClearBridge Advisors, LLC Sub-Advisory Agreement dated October 1, 2009 Filed as Ex-99.(d)(9)a on 12/18/09 (Accession No. 0000898745-09-000546) (10) a. Columbus Circle Investors Sub-Advisory Agreement dated 1/5/05  Filed as Ex-99.D on 09/08/05 (Accession No. 0000870786-05-000254) b. Amended & Restated Sub-Adv Agreement with Columbus Circle dated 9/15/05 Filed as Ex-99.D on 10/20/06 (Accession No. 0000898745-06-000160) c. Amended & Restated Sub-Adv Agreement with Columbus Circle dated 12/15/06 Filed as Ex-99.D on 01/16/07 (Accession No. 0000898745-07-000011) d. Amended & Restated Sub-Adv Agreement with Columbus Circle dated 05/01/09  Filed as Ex- 99.D(9)d on 10/07/09 (Accession No. 0000898745-09-000489) e. Amended & Restated Sub-Advisory Agreement with Columbus Circle Investors dated January 1, 2010  Filed as Ex-99.(D)(10)e on 03/16/2010 (Accession No. 0000898745-10-000157 (11) a. Credit Suisse Sub-Advisory Agreement dated 03/16/2010 ** (12) a. Dimensional Fund Advisors Sub-Advisory Agreement Filed as Ex-99.D on 06/01/04 (Accession No. 0000898745-04-000003) b. Amended & Restated Sub-Adv Agreement with Dimensional Fund Advisors dtd 1/1/10  Filed as Ex- 99.(D)(11)b on 03/16/2010 (Accession No. 0000898745-10-000157 (13) a. Edge Asset Management Sub-Advisory Agreement dated 1/12/07 Filed as Ex-99.D on 01/16/07 (Accession No. 0000898745-07-000011) (14) a. Emerald Advisors, Inc. Sub-Advisory Agreement dated 07/01/09  Filed as Ex-99.D(12)a on 10/07/09 (Accession No. 0000898745-09-000489) b. Sub-Advisory Agreement with Emerald Advisors, Inc. dated January 1, 2010  Filed as Ex- 99.(D)(13)B on 03/16/2010 (Accession No. 0000898745-10-000157 (15) a. Essex Investment Management Company, LLC. Sub-Advisory Agreement dated 6/30/06 Filed as Ex-99.D on 10/20/06 (Accession No. 0000898745-06-000160) b. Amended & Restated Sub-Advisory Agreement with Essex Investment Management Company, LLC dtd 1/1/10  Filed as Ex-99.(D)(14)b on 03/16/2010 (Accession No. 0000898745-10-000157 (16) a. Goldman Sachs Sub-Advisory Agreement Filed as Ex-99.D.21 on 12/30/02 (Accession No. 0001126871-02-000036) b. Amended & Restated Sub-Adv Agreement with Goldman Sachs Filed as Ex-99.D21B on 09/11/03 (Accession No. 0000870786-03-000169) c. Amended & Restated Goldman Sachs Sub-Advisory Agreement dated 11/20/03  Filed as Ex-99.D on 12/15/03 (Accession No. 0000870786-03-000202) d. Amended & Restated Goldman Sachs Sub-Advisory Agreement dated 6/30/04 Filed as Ex-99.D on 02/28/05 (Accession No. 0000870786-05-000065) e. Amended & Restated Sub-Adv Agreement with Goldman Sachs Filed as Ex-99.D(15)e on 12/18/09 (Accession No. 0000898745-09-000546) f. Amended & Restated Sub-Adv Agreement with Goldman Sachs dtd 1/1/10  Filed as Ex-99.(D)(15)f on 03/16/2010 (Accession No. 0000898745-10-000157 (17) a. Guggenheim Sub-Advisory Agreement dated 09/16/09  Filed as Ex-99.D(15)a on 10/07/09 (Accession No. 0000898745-09-000489) (18) a. Jacobs Levy Equity Management, Inc. Sub-Advisory Agreement dated 6/15/06 Filed as Ex-99.D on 10/20/06 (Accession No. 0000898745-06-000160) b. Amended & Restated Sub-Advisory Agreement with Jacobs Levy dated 1/2/07 Filed as Ex- 99.D23 (B) on 02/20/08 (Accession No. 0000950137-08-002501) c. Amended & Restated Sub-Advisory Agreement with Jacobs Levy dated 05/01/09  Filed as Ex- 99.D(16)c on 10/07/09 (Accession No. 0000898745-09-000489) d. Amended & Restated Sub-Advisory Agreement with Jacobs Levy Equity Management, Inc. dated January 1, 2010  Filed as Ex-99.(D)(17)d on 03/16/2010 (Accession No. 0000898745-10-000157 (19) a. Jennison Sub-Advisory Agreement dated 03/16/2010 ** (20) a. JP Morgan Sub-Advisory Agreement Filed as Ex-99.D.18 on 12/30/02 (Accession No. 0001126871-02-000036) b. Amended & Restated Sub-Adv Agreement with JP Morgan Filed as Ex-99.D18B on 09/11/03 (Accession No. 0000870786-03-000169) c. Amended & Restated Sub-Adv Agreement with JP Morgan dated 7/18/07 Filed as Ex-99.D on 09/28/07 (Accession No. 0000898745-07-000152) d. Amended & Restated Sub-Advisory Agreement with JP Morgan dated 1/1/2010  Filed as Ex- 99.(D)(18)d on 03/16/2010 (Accession No. 0000898745-10-000157 (21) a. Neuberger Berman Fixed Income LLC dated 7/18/07 Filed as Ex-99.D on 09/28/07 (Accession No. 0000898745-07-000152) b. Amended & Restated Sub-Adv Agreement with Lehman Brothers (now known as Neuberger Berman Fixed Income LLC) dated 05/04/09  Filed as Ex-99.D(18)b on 10/07/09 (Accession No. 0000898745-09-000489) (22) a. Los Angeles Capital Management Sub-Advisory Agreement  Filed as Ex-99.D on 09/27/2004 (Accession No. 0000870786-04-000207) b. Amended & Restated Sub-Adv Agreement with LA Capital dated 9/12/05 Filed as Ex-99.D on 11/22/05 (Accession No. 0000870786-05-000263) c. Amended & Restated Sub-Advisory Agreement with LA Capital dated 05/01/09 Filed as Ex- 99.D(20)c on 12/18/09 (Accession No. 0000898745-09-000546) d. Amended & Restated Sub-Advisory Agreement with LA Capital dated 1/1/10  Filed as Ex- 99.(D)(20)d on 03/16/2010 (Accession No. 0000898745-10-000157 (23) a. Mellon Equity Associates LLP Sub-Advisory Agreement dtd 12/21/04 Filed as Ex-99.D on 02/28/05 (Accession No. 0000870786-05-000065) b. Amended & Restated Sub-Adv Agreement with Mellon Equity dated 8/8/05 Filed as Ex-99.D on 11/22/05 (Accession No. 0000870786-05-000263) c. Amended & Restated Sub-Adv Agreement with Mellon Capital dated 1/1/08  Filed as Ex-99.D on 03/28/2008 (Accession No. 0000898745-08-000017) d. Amended & Restated Sub-Adv Agreement with Mellon Capital dated 02/17/09 Filed as Ex- 99.D(21)d on 12/18/09 (Accession No. 0000898745-09-000546) e. Amended & Restated Sub-Adv Agreement with Mellon Capital dated 12/31/2009  Filed as Ex- 99.(D)(21)e on 03/16/2010 (Accession No. 0000898745-10-000157 (24) a. Montag & Caldwell, Inc. Sub-Advisory Agreement dated 07/01/09 Filed as Ex-99.D(6)A on 07/29/09 (Accession No. 0000898745-09-000354) (25) a. Pacific Investment Management Company LLC Sub-Advisory Agreement dated September 30, 2008 Filed as Ex-99.D23A on 12/12/08 (Accession No. 0000898745-08-000166) b. Amended & Restated Sub-Adv Agreement with Pacific Investment Management Company LLC dated 04/01/09  Filed as Ex-99.D(22)b on 10/07/09 (Accession No. 0000898745-09-000489) (26) a. Principal Global Investors Sub-Advisory Agreement Filed as Ex-99.D.19 on 12/30/02 (Accession No. 0001126871-02-000036) b. Amended and Restated PGI Sub-Advisory Agreement (filed 02/26/03) c. Amended & Restated Sub-Adv Agreement with PGI Filed as Ex-99.D19C on 09/11/03 (Accession No. 0000870786-03-000169) d. Amended & Restated Sub-Adv Agreement with PGI Filed as Ex-99.D on 06/01/04 (Accession No. 0000898745-04-000003) e. Amended & Restated Sub-Adv Agreement with PGI dtd 7-29-04  Filed as Ex-99.D on 09/27/2004 (Accession No. 0000870786-04-000207) f. Amended & Restated Sub-Adv Agreement with PGI dtd 9-13-04  Filed as Ex-99.D on 12/13/04 (Accession No. 0000870786-04-000242) g. Amended & Restated Sub-Adv Agreement with PGI dtd 12-13-04  Filed as Ex-99.D on 09/08/05 (Accession No. 0000870786-05-000254) h. Amended & Restated Sub-Adv Agreement with PGI dtd 7-1-05  Filed as Ex-99.D on 09/08/05 (Accession No. 0000870786-05-000254) i. Sub-Sub-Advisory Agreement with Spectrum dtd 7/1/2005 Filed as Ex-99.D on 12/29/05 (Accession No. 0000898745-05-000035) j. Sub-Sub-Advisory Agreement with Post dtd 7/1/2005 Filed as Ex-99.D on 12/29/05 (Accession No. 0000898745-05-000035) k. Amended & Restated Sub-Adv Agreement with PGI dtd 3/1/06 Filed as Ex-99.D on 02/28/06 (Accession No. 0000870786-06-000034) l. Amended & Restated Sub-Adv Agreement with PGI dtd 01/01/09  Filed as Ex-99.D(23)l on 10/07/09 (Accession No. 0000898745-09-000489) m. Amended & Restated Sub-Adv Agreement with PGI dtd 07/01/09  Filed as Ex-99.D(23)m on 10/07/09 (Accession No. 0000898745-09-000489) n. Amended & Restated Sub-Adv Agreement with PGI dtd December 31, 2009  Filed as Ex- 99.(D)(24)n on 03/16/2010 (Accession No. 0000898745-10-000157 (27) a. Principal Capital Real Estate Investors Sub-Advisory Agreement  Filed as Ex-99.D on 02/27/01 (Accession No. 0000898745-01-500019 b. 1st Amendment to the PCREI Sub-Advisory Agreement Filed as Ex-99.D10B on 02/25/02 (Accession No. 000870786-02-000051) c. 2nd Amendment to the PCREI Sub-Advisory Agreement Filed as Ex-99.D10C on 02/25/02 (Accession No. 000870786-02-000051) d. Amended & Restated Sub-Adv Agreement with PCREI Filed as Ex-99.D10D on 09/11/03 (Accession No. 0000870786-03-000169) e. Amended & Restated Sub-Adv Agreement with PREI dated 9/12/05 Filed as Ex-99.D on 12/29/05 (Accession No. 0000898745-05-000035) f. Amended & Restated Sub-Adv Agreement with PREI dated 1/1/06 Filed as Ex-99.D on 02/28/06 (Accession No. 0000870786-06-000034) g. Amended & Restated Sub-Adv Agreement with PREI dated 10/1/07 Filed as Ex-99.D o09/28/07 (Accession No. 0000898745-07-000152) h. Amended & Restated Sub-Adv Agreement with PREI dated 03/17/10 ** (26) a. Pyramis Global Advisors, LLC Sub-Advisory Agreement dated 1/1/07 Filed as Ex-99.D on 01/16/07 (Accession No. 0000898745-07-000011) b. Amended & Restated Sub-Adv Agreement with Pyramis Global Advisors, LLC dtd 1/1/10  Filed as Ex-99.(D)(26)b on 03/16/2010 (Accession No. 0000898745-10-000157 (27) a. Schroder Investment Management North America Inc. Sub-Advisory Agreement dtd 1/11/10  Filed as Ex-99.(D)(27)a on 03/16/2010 (Accession No. 0000898745-10-000157 (28) a. Schroder Investment Management North America Limited Sub-Sub-Advisory Agreement dtd 1/11/10  Filed as Ex-99.(D)(28)a on 03/16/2010 (Accession No. 0000898745-10-000157 (29) a. Spectrum Sub-Advisory Agreement Filed as Ex-99.D.15 on 04/29/02 (Accession No. 0000870786- 02-000086) b. Amended & Restated Sub-Adv Agreement with Spectrum Filed as Ex-99.D15B on 09/11/03 (Accession No. 0000870786-03-000169) c. Amended & Restated Sub-Adv Agreement with Spectrum dated 9/12/05 Filed as Ex-99.D on 12/29/05 (Accession No. 0000898745-05-000035) (30) a. T. Rowe Price Sub-Advisory Agreement dated 3/8/04 Filed as Ex-99.D on 06/01/04 (Accession No. 0000898745-04-000003) b. Amended & Restated Sub-Adv Agreement with T. Rowe Price dated 8/24/04  Filed as Ex-99.D on 09/27/2004 (Accession No. 0000870786-04-000207) c. Amended & Restated Sub-Adv Agreement with T. Rowe Price dated 8/1/05 Filed as Ex-99.D on 12/29/05 (Accession No. 0000898745-05-000035) d. Amended & Restated Sub-Adv Agreement with T. Rowe Price dated 8/1/06 Filed as Ex-99.D on 10/20/06 (Accession No. 0000898745-06-000160) e. Amended & Restated Sub-Advisory Agreement with T. Rowe Price Associates, Inc. dated January 1, 2010  Filed as Ex-99.(D)(30)e on 03/16/2010 (Accession No. 0000898745-10-000157 (31) a. Thompson, Siegel & Walmsley LLC Sub-Advisory Agreement dated 10/01/09  Filed as Ex- 99.D(28)a on 10/07/09 (Accession No. 0000898745-09-000489) (32) a. Tortoise Capital Advisors LLC Sub-Advisory Agreement dated 09/23/09  Filed as Ex-99.D(29)a on 10/07/09 (Accession No. 0000898745-09-000489) b. Amended & Restated Sub-Advisory Agreement with Tortoise Capital Advisors, LLC dated 03/16/2010 * (33) a. Turner Sub-Advisory Agreement Filed as Ex-99.D11 on 12/05/00 (Accession No. 0000898745-00- 000021) b. Amended & Restated Sub-Adv Agreement with Turner dated 10/31/07 Filed as Ex-99.D on 12/14/07 (Accession No. 0000898745-07-000184) c. Amended & Restated Sub-Advisory Agreement with Turner Investment Partners, Inc. dated January 1, 2010  Filed as Ex-99.(D)(33)c on 03/16/2010 (Accession No. 0000898745-10-000157 (34) a. UBS Global Asset Management Sub-Advisory Agreement Filed as Ex-99.D.16 on 04/29/02 (Accession No. 0000870786-02-000086) b. Amended & Restated Sub-Adv Agreement with UBS Filed as Ex-99.D16B on 09/11/03 (Accession No. 0000870786-03-000169) c. Amended & Restated Sub-Adv Agreement with UBS dated 4/1/04 Filed as Ex-99.D on 06/01/04 (Accession No. 0000898745-04-000003) d. Amended & Restated Sub-Adv Agreement with UBS dated 7/1/09  Filed as Ex-99.D(31)d on 10/07/09 (Accession No. 0000898745-09-000489) e. Amended & Restated Sub-Adv Agreement with UBS dated 1/1/10  Filed as Ex-99.(D)(34)e on 03/16/2010 (Accession No. 0000898745-10-000157 (35) a. Vaughan Nelson Investment Management Sub-Advisory Agreement dtd 9/21/05 Filed as Ex-99.A on 11/22/05 (Accession No. 0000870786-05-000263) b. Sub-Advisory Agreement with Vaughan Nelson Investment Management, LP dated January 1, 2010  Filed as Ex-99.(D)(35)b on 03/16/2010 (Accession No. 0000898745-10-000157 (36) a. Van Kampen Sub-Advisory Agreement dated 1/12/07 Filed as Ex-99.D on 01/16/07 (Accession No. 0000898745-07-000011) b. Amended & Restated Sub-Adv Agreement with Van Kampen dated 4/1/07  Filed as Ex-99.D on 07/18/07 (Accession No. 0000898745-07-000086) (37) a. Westwood Management Corporation Sub-Advisory Agreement dated 7/15/08 Filed as Ex-99.P on 07/17/08 (Accession No. 0000009713-08-000060) b. Amended & Restated Sub-Advisory Agreement with Westwood Management Corporation dated January 1, 2010  Filed as Ex-99.(D)(37)B on 03/16/2010 (Accession No. 0000898745-10-000157 (e) (1) a. Distribution Agreement Filed as Ex-99.B6.A on 04/12/1996 (Accession No. 0000898745-96- 000012) b. 1st Amendment to the Distribution Agreement Filed as Ex-99.E1.B on 09/22/00 (Accession No. 0000898745-00-500024) c. Distribution Agreement Filed as Ex-99.E1.C on 09/22/00 (Accession No. 0000898745-00-500024) d. Distribution Plan and Agreement (Select Class) Filed as Ex-99.E.1.D on 12/30/02 (Accession No. 0001126871-02-000036) e. Amended and Restated Distribution Plan and Agreement (Select Class) Filed as Ex-99.E.1.E on 12/30/02 (Accession No. 0001126871-02-000036) f. Amended and Restated Distribution Plan and Agreement (Advisors Select Class) Filed as Ex- 99.E.1.F on 12/30/02 (Accession No. 0001126871-02-000036) g. Amended and Restated Distribution Plan and Agreement (Advisors Preferred Class) Filed as Ex- 99.E.1.G on 12/30/02 (Accession No. 0001126871-02-000036) h. Amended and Restated Distribution Plan and Agreement (Class J) dtd 07/21/09 Filed as Ex- 99(e)(1)h on 12/18/09 (Accession No. 0000898745-09-000546) i. Amended and Restated Distribution Agreement Filed as Ex-99.E.1.I on 12/30/02 (Accession No. 0001126871-02-000036) j. Amendment to Distribution Plan and Agreement (Advisors Preferred Class) Filed as Ex-99.E on 02/25/03 (Accession No. 0000870786-03-000031) k. Amendment to Distribution Plan and Agreement (Advisors Select Class) Filed as Ex-99.E on 02/25/03 (Accession No. 0000870786-03-000031) l. Amendment to Distribution Plan and Agreement (Select Class) Filed as Ex-99.E on 02/25/03 (Accession No. 0000870786-03-000031) m. Amendment to Distribution Agreement dtd 03/02 Filed as Ex-99.E on 02/25/03 (Accession No. 0000870786-03-000031) n. Amendment to Distribution Agreement dtd 12/02 Filed as Ex-99.E on 02/25/03 (Accession No. 0000870786-03-000031) o. Amended & Restated Distribution Agreement dtd 10/22/03  Filed as Ex-99.E on 12/15/03 (Accession No. 0000870786-03-000202) p. Amended & Restated Distribution Agreement dtd 6/14/04  Filed as Ex-99.E on 09/27/2004 (Accession No. 0000870786-04-000207) q. Amended & Restated Distribution Agreement dtd 2/24/05  Filed as Ex-99.E on 09/08/05 (Accession No. 0000870786-05-000254) r. Distribution Agreement (Class A, B and C) dtd 1/12/07 Filed as Ex-99.E on 01/16/07 (Accession No. 0000898745-07-000011) s. Distribution Agreement (Instl and J) dtd 1/12/07 Filed as Ex-99.A on 01/16/07 (Accession No. 0000898745-07-000011) t. Distribution Agreement (Class A, B, C, J, Institutional, Advisors Preferred, Preferred, Advisors Select, Select, Advisors Signature Classes) dtd 3/11/08 Filed as Ex-99.E1T on 05/01/08 (Accession No. 0000950137-08-006512) u. Distribution Agreement (Class A, Class B, Class C, Class J, Preferred Class, Advisors Preferred Class, Select Class, Advisors Select Class, Advisors Signature Class, Institutional Class and Class S Shares dated 5/1/08  Filed as Ex-99.E on 07/29/09 (Accession No. 0000898745-09-000354) (2) a. Selling AgreementAdvantage Classes Filed as Ex-99.E2A on 09/11/03 (Accession No. 0000870786-03-000169) b. Selling AgreementJ Shares Filed as Ex-99.E2B on 09/11/03 (Accession No. 0000870786-03- 000169) c. Selling AgreementClass A and Class B Shares  Filed as Ex-99.E on 09/08/05 (Accession No. 0000870786-05-000254) (f) N/A (g) (1) a. Domestic Portfolio Custodian Agreement with Bank of New York Filed as Ex-99.B8.A on 04/12/1996 (Accession No. 0000898745-96-000012) b. Domestic Funds Custodian Agreement with Bank of New York Filed as Ex-99.G1.B on 12/05/00 (Accession No. 0000898745-00-000021) c. Domestic and Global Custodian Agreement with Bank of New York Filed as Ex-99.G on 11/22/05 (Accession No. 0000870786-05-000263) (h) (1) a. Transfer Agency Agreement for Class I shares Filed as Ex-99.H1 on 09/22/00 (Accession No. 0000898745-00-500024) b. Amended & Restated Transfer Agency Agreement for Class I Shares Filed as Ex-99.H.1.B on 12/30/02 (Accession No. 0001126871-02-000036) c. Transfer Agency Agreement for Class J Shares Filed as Ex-99.H.1.C on 12/30/02 (Accession No. 0001126871-02-000036) d. 1st Amendment to Transfer Agency Agreement for Class J Shares Filed as Ex-99.H.1.D on 12/30/02 (Accession No. 0001126871-02-000036) e. Amended and Restated Transfer Agency Agreement for Class J Shares dtd 10/22/03 Filed as Ex- 99.H on 02/28/05 (Accession No. 0000870786-05-000065) f. Amended and Restated Transfer Agency Agreement for Class J, Class A and Class B Shares dtd 12/13/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) g. Transfer Agency Agreement (Class A, B, C, J and Institutional) dtd 1/12/07 Filed as Ex-99.H on 01/16/07 (Accession No. 0000898745-07-000011) h. Amended and Restated Transfer Agency Agreement (Class A, B, C, J Institutional, and S) dtd 5/1/08 Filed as Ex-99.H1H on 05/01/08 (Accession No. 0000950137-08-006512) i. Amended and Restated Transfer Agency Agreement (Class A, B, C, J Institutional, and S) dtd 01/01/09 Filed as Ex-99(h)(1)i on 12/18/09 (Accession No. 0000898745-09-000546) (2) a. Shareholder Services Agreement Filed as Ex-99.H on 12/15/00 (Accession No. 0000898745-00- 500047) b. Amended & Restated Shareholder Services Agreement dtd 6/14/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) c. Amended & Restated Shareholder Services Agreement dtd 6/14/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) d. Amended & Restated Shareholder Services Agreement dtd 9/13/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) e. Amended & Restated Shareholder Services Agreement dtd 12/13/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) f. Amended & Restated Shareholder Services Agreement dtd 9/30/05 Filed as Ex-99.H on 12/29/05 (Accession No. 0000898745-05-000035) g. Amended & Restated Shareholder Services Agreement dtd 1/1/06 Filed as Ex-99.H on 10/20/06 (Accession No. 0000898745-06-000160) h. Amended & Restated Shareholder Services Agreement dtd 1/12/07 Filed as Ex-99.H on 12/14/07 (Accession No. 0000898745-07-000184) (3) a. Investment Service Agreement Filed as Ex-99.B5B on 09/12/97 (Accession No. 0000898745-97- 000023) b. 1st Amendment to the Investment Service Agreement Filed as Ex-99.H3.B on 09/22/00 (Accession No. 0000898745-00-500024) c. Investment Service Agreement Filed as Ex-99.H.3.C on 12/30/02 (Accession No. 0001126871-02- 000036) (4) a. Accounting Services Agreement Filed as Ex-99.H4 on 09/22/00 (Accession No. 0000898745-00- 500024) b. Amended & Restated Accounting Services Agreement dtd 1/12/07 Filed as Ex-99.H on 01/16/07 (Accession No. 0000898745-07-000011) (5) a. Administrative Services Agreement Filed as Ex-99.H5 on 09/22/00 (Accession No. 0000898745- 00-500024) b. Amended Administrative Services Agreement Filed as Ex-99.H.5.B on 12/30/02 (Accession No. 0001126871-02-000036) c. Amended Administrative Services Agreement dtd 6/14/04  Filed as Ex-99.H on 09/27/2004 (Accession No. 0000870786-04-000207) (6) a. Service Agreement Filed as Ex-99.H6 on 09/22/00 (Accession No. 0000898745-00-500024) b. Amended & Restated Service Agreement dtd 6/14/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) c. Amended & Restated Service Agreement dtd 9/30/05 Filed as Ex-99.H on 11/22/05 (Accession No. 0000870786-05-000263) (7) a. Service Sub-Agreement Filed as Ex-99.H7 on 09/22/00 (Accession No. 0000898745-00-500024) b. Amended & Restated Service Sub-Agreement dtd 1/13/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) c. Amended & Restated Service Sub-Agreement dtd 6/14/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) d. Amended & Restated Service Sub-Agreement dtd 6/14/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) e. Amended & Restated Service Sub-Agreement dtd 9/13/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) f. Amended & Restated Service Sub-Agreement dtd 12/13/04 Filed as Ex-99.H on 02/28/05 (Accession No. 0000870786-05-000065) g. Amended & Restated Service Sub-Agreement dtd 9/30/05 Filed as Ex-99.A on 11/22/05 (Accession No. 0000870786-05-000263) (8) Plan of Acquisition European Fund Filed as Ex-99.H.8 on 12/30/02 (Accession No. 0001126871-02- 000036) (9) Plan of Acquisition Pacific Basin Fund Filed as Ex-99.H.9 on 12/30/02 (Accession No. 0001126871-02- 000036) (10) Plan of Acquisition Technology Fund Filed as Ex-99.H.10 on 12/30/02 (Accession No. 0001126871-02- 000036) (11) Plan of Acquisition Balanced Fund Filed as Ex-99.H11 on 09/11/03 (Accession No. 0000870786-03- 000169) (12) Plan of Acquisition International SmallCap Fund Filed as Ex-99.H12 on 09/11/03 (Accession No. 0000870786-03-000169) (13) Plan of Acquisition Partners MidCap Blend Filed as Ex-99.H11 on 09/11/03 (Accession No. 0000870786- 03-000169) (14) Plan of Acquisition High Quality Long-Term Bond  Filed as Ex-99.H on 09/08/05 (Accession No. 0000870786-05-000254) (15) Form of Agreement and Plan of Reorganization PIF and WM Trust I  Filed as Appendix A to N-14 on 09/20/06 (Accession No. 0000009713-06-000062) (16) Form of Agreement and Plan of Reorganization PIF and WM Trust II  Filed as Appendix A to N-14 on 09/20/06 (Accession No. 0000009713-06-000062) (17) Form of Agreement and Plan of Reorganization PIF and WM SAM  Filed as Appendix A to N-14 on 09/20/06 (Accession No. 0000009713-06-000062) (18) Plan of Reorganization Equity Income I and Equity Income  Filed as Appendix A to N-14 on 09/28/06 (Accession No. 0000898745-06-000141) (19) Plan of Reorganization Tax-Exempt Bond I and Tax-Exempt Bond Filed as Appendix A to N-14 on 09/28/06 (Accession No. 0000898745-06-000141) (20) Plan of Reorganization Partners LargeCap Growth II and Partners LargeCap Growth  Filed as Appendix A to N-14 on 10/06/06 (Accession No. 0000898745-06-000145) (21) Service Agreement between Principal Investors Fund, Inc. and Principal Shareholder Services, Inc. for S class shares. dtd 5/1/08 Filed as Ex-99.H21A on 05/01/08 (Accession No. 0000950137-08-006512) (22) Plan of Acquisition California Insured Intermediate Municipal Fund and California Municipal Fund Filed as Ex-99.H on 07/17/08 (Accession No. 0000009713-08-000060) (23) Plan of Acquisition Global Equity Fund I and International Fund I  Filed as Ex-99.H23 on 09/30/08 (Accession No. 0000898745-08-000083 (24) Plan of Acquisition MidCap Growth Fund I and MidCap Growth Fund III  Filed as Ex-99.H24 on 09/30/08 (Accession No. 0000898745-08-000083 (25) Plan of Acquisition SmallCap Blend Fund I and SmallCap S&P 600 Index Fund  Filed as Ex-99.H25 on 09/30/08 (Accession No. 0000898745-08-000083 (26) Plan of Acquisition Government & High Quality Bond Fund and Mortgage Securities Fund  Filed as Ex-99.H on 07/29/09 (Accession No. 0000898745-09-000354) (27) Plan of Acquisition MidCap Growth II and MidCap Growth III  Filed as Ex-99.H on 07/29/09 (Accession No. 0000898745-09-000354) (28) Plan of Acquisition SmallCap Growth III and SmallCap Growth I  Filed as Ex-99.H on 07/29/09 (Accession No. 0000898745-09-000354) (29) Plan of Acquisition of MidCap Stock Fund and MidCap Blend Fund  (Incorporated by reference from the registration statement on Form N-14, File 333-161205, as filed with the Commission on 08/10/09) )(Accession No. 0000898745-09-000372) (30) Plan of Acquisition of LargeCap Blend Fund I, Disciplined LargeCap Blend Fund, LargeCap Growth Fund I, LargeCap Growth Fund, LargeCap Blend Fund II, LargeCap Growth Fund II, LargeCap Value Fund III, LargeCap Value Fund, SmallCap Growth Fund II and SmallCap Growth Fund  (Incorporated by reference from the registration statement on Form N-14, File 333-161535, as filed with the Commission on 08/25/09)(Accession No. 0000898745-09-000410) (31) Plan of Acquisition of Ultra Short Bond Fund and Money Market Fund  (Incorporated by reference from the registration statement on Form N-14, File 333-162074, as filed with the Commission on 09/23/09) )(Accession No. 0000898745-09-000463) (32) Plan of Acquisition of High Quality Intermediate-Term Bond Fund and Bond Market Index Fund  (Incorporated by reference from the registration statement on Form N-14, File 333-164920, as filed with the Commission on 02/16/10, Accession No. 0000898745-10-000029) (i) Legal Opinion Filed as Ex-99.B10 on 04/12/1996 (Accession No. 0000898745-96-000012) (j) (1) Consents of Auditors * (2) Rule 485(b) opinion  N/A (3) Power of Attorneys  Filed as Ex-99.J3 on 12/12/08 (Accession No. 0000898745-08-000166 (k) N/A (l) (1) Initial Capital Agreement-ISP & MBS Filed as Ex-99.B13 on 04/12/1996 (Accession No. 0000898745-96-000012) (2) Initial Capital Agreement-IEP Filed as Ex-99.L2 on 09/22/00 (Accession No. 0000898745-00-500024) (3) Initial Capital Agreement-ICP Filed as Ex-99.L3 on 09/22/00 (Accession No. 0000898745-00-500024) (4-38) Initial Capital Agreement Filed as Ex-99.L4-L38 on 12/05/00 (Accession No. 0000898745-00-000021) (39) Initial Capital Agreement dtd 12/30/02 Filed as Ex-99.L.39 on 12/30/02 (Accession No. 0001126871-02- 000036) (40-41) Initial Capital Agreement dtd 12/29/03 & 12/30/03 Filed as Ex-99.L on 02/26/04 (Accession No. 0001127048-04-000033) (42) Initial Capital Agreement dtd 6/1/04 Filed as Ex-99.L on 07/27/04 (Accession No. 0000870786-04-000163) (43) Initial Capital Agreement dtd 11/1/04  Filed as Ex-99.L on 12/13/04 (Accession No. 0000870786-04- 000242) (44) Initial Capital Agreement dtd 12/29/04 Filed as Ex-99.L on 02/28/05 (Accession No. 0000870786-05- 000065) (45) Initial Capital Agreement dtd 3/1/05  Filed as Ex-99.L on 05/16/05 (Accession No. 0000870786-05- 000194) (46) Initial Capital Agreement dtd 6/28/05 Filed as Ex-99.L on 11/22/05 (Accession No. 0000870786-05-000263) (47) Initial Capital Agreement dtd 3/15/06 Filed as Ex-99.L on 10/20/06 (Accession No. 0000898745-06- 000160) (48) Initial Capital Agreement dtd 1/10/07 Filed as Ex-99.L (48) on 02/20/08 (Accession No. 0000950137-08- 002501) (49) Initial Capital Agreement dtd 10/1/07  Filed as Ex-99.L on 03/28/2008 (Accession No. 0000898745-08- 000017) (50) Initial Capital Agreement dtd 2/29/08  Filed as Ex-99.L on 03/28/2008 (Accession No. 0000898745-08- 000017) (51) Initial Capital Agreement dtd 5/1/08 Filed as Ex-99.L on 07/17/08 (Accession No. 0000009713-08-000060) (52) Initial Capital Agreement dtd 9/30/08 Filed as Ex-99.L on 12/12/08 (Accession No. 0000898745-08-000166) (53) Initial Capital Agreement dtd 12/15/08 Filed as Ex-99.L on 12/31/08 (Accession No. 0000898745-08- 000184) (m) Rule 12b-1 Plan (1) Class A Plan Filed as Ex-99.M on 02/28/05 (Accession No. 0000870786-05-000065) a. Amended & Restated dtd 9/30/05 Filed as Ex-99.M on 11/22/05 (Accession No. 0000870786-05- 000263) b. Amended & Restated dtd 12/1/05 (Incorporated by reference from exhibit #10(6)b to registration statement No. 333-137477 filed on Form N-14 on 9/20/06 Accession No. 0000009713-06-000062) c. Amended & Restated dtd 1/12/07 Filed as Ex-99.M on 01/16/07 (Accession No. 0000898745-07- 000011) d. Amended & Restated dtd 10/01/07 Filed as Ex-99.M on 12/14/07 (Accession No. 0000898745-07- 000184) (2) Class B Plan Filed as Ex-99.M on 02/28/05 (Accession No. 0000870786-05-000065) a. Amended & Restated dtd 9/30/05 Filed as Ex-99.M on 11/22/05 (Accession No. 0000870786-05- 000263) b. Amended & Restated dtd 12/1/05 (Incorporated by reference from exhibit #10(7)b to registration statement No. 333-137477 filed on Form N-14 on 9/20/06 Accession No. 0000009713-06-000062) c. Amended & Restated dtd 1/12/07 Filed as Ex-99.M on 01/16/07 (Accession No. 0000898745-07- 000011) d. Amended & Restated dtd 3/13/07 Filed as Ex-99.M on 12/14/07 (Accession No. 0000898745-07- 000184) (3) Class C Plan a. dated 9/11/06 (Incorporated by reference from exhibit #10(8)a to registration statement No. 333- 137477 filed on Form N-14 on 09/20/06 Accession No. 0000009713-06-000062) b. Amended & Restated dtd 1/12/07 Filed as Ex-99.M on 01/16/07 (Accession No. 0000898745-07- 000011) c. Amended & Restated dtd 10/01/07 Filed as Ex-99.M on 12/14/07 (Accession No. 0000898745-07- 000184) (4) Class J Plan a. Amended & Restated dtd 9/9/02 Filed as Ex-99.E.1.H on 12/30/02 (Accession No. 0001126871- 02-000036) b. Amended & Restated dtd 9/13/04  Filed as Ex-99.M on 09/27/2004 (Accession No. 0000870786- 04-000207) c. Amended & Restated dtd 12/13/04 Filed as Ex-99.M on 02/28/05 (Accession No. 0000870786-05- 000065) d. Amended & Restated dtd 9/30/05 Filed as Ex-99.M on 11/22/05 (Accession No. 0000870786-05- 000263) e. Amended & Restated dtd 9/11/06 (Incorporated by reference from exhibit #10(4)e to registration statement No. 333-137477 filed on Form N-14 on 10/6/06) f. Amended & Restated dtd 1/12/07 Filed as Ex-99.M on 01/16/07 (Accession No. 0000898745-07- 000011) g. Amended & Restated dtd 1/1/08  Filed as Ex-99.M.4G on 02/28/08 (Accession No. 0000950137-08- 002501) h. Amended & Restated dtd 1/1/08 Filed as Ex-99.M4H on 05/01/08 (Accession No. 0000950137-08- 006512) i. Amended & Restated dtd 3/11/08 Filed as Ex-99.M4H on 05/01/08 (Accession No. 0000950137- 08-006512) (5) R-1 f/k/a Advisors Signature Plan  Filed as Ex-99.M on 12/13/04 (Accession No. 0000870786-04-000242) a. Amended & Restated dtd 9/13/04  Filed as Ex-99.M on 09/27/2004 (Accession No. 0000870786- 04-000207) b. Amended & Restated dtd 12/13/04 Filed as Ex-99.M on 02/28/05 (Accession No. 0000870786-05- 000065) c. Amended & Restated dtd 9/30/05 Filed as Ex-99.M on 11/22/05 (Accession No. 0000870786-05- 000263) d. Amended & Restated dtd 9/11/06 (Incorporated by reference from exhibit #10(5)d to registration statement No. 333-137477 filed on Form N-14 on 10/6/06 Accession No. 0000898745-06-000145) e. Amended & Restated dtd 1/12/07 Filed as Ex-99.M on 01/16/07 (Accession No. 0000898745-07- 000011) f. Amended & Restated dtd 3/11/08 Filed as Ex-99.M5F on 05/01/08 (Accession No. 0000950137- 08-006512) g. Amended & Restated Distribution Plan and Agreement Class R-1 dtd 6/24/08  Filed as Ex-99.M1J on 09/30/08 (Accession No. 0000898745-08-000083 h. Amended & Restated Distribution Plan and Agreement Class R-1 dtd 09/16/09  Filed as Ex- 99.M(5)h on 10/07/09 (Accession No. 0000898745-09-000489) (6) R-2 f/k/a Advisors Select Plan Filed as Ex-99.M2 on 09/22/00 (Accession No. 0000898745-00-500024) a. Amended & Restated dtd 9/9/02 Filed as Ex-99.E.1.F on 12/30/02 (Accession No. 0001126871- 02-000036) b. Amended & Restated dtd 3/11/04  Filed as Ex-99.M on 03/16/04 (Accession No. 0000870786-04- 000044) c. Amended & Restated dtd 6/14/04  Filed as Ex-99.M on 09/27/2004 (Accession No. 0000870786- 04-000207) d. Amended & Restated dtd 9/13/04  Filed as Ex-99.M on 09/27/2004 (Accession No. 0000870786- 04-000207) e. Amended & Restated dtd 12/13/04 Filed as Ex-99.M on 02/28/05 (Accession No. 0000870786-05- 000065) f. Amended & Restated dtd 9/30/05 Filed as Ex-99.M on 11/22/05 (Accession No. 0000870786-05- 000263) g. Amended & Restated dtd 9/11/06 (Incorporated by reference from exhibit #10(2)g to registration statement No. 333-137477 filed on Form N-14 on 10/6/06 Accession No. 0000898745-06-000142) h. Amended & Restated dtd 1/12/07 Filed as Ex-99.M on 01/16/07 (Accession No. 0000898745-07- 000011) i. Amended & Restated dtd 3/11/08 Filed as Ex-99.M2I on 05/01/08 (Accession No. 0000950137-08- 006512) j. Amended & Restated Distribution Plan and Agreement Class R-2 dtd 6/24/08  Filed as Ex-99.M2J on 09/30/08 (Accession No. 0000898745-08-000083) k. Amended & Restated Distribution Plan and Agreement Class R-2 dtd 09/16/09  Filed as Ex- 99.M(6)k on 10/07/09 (Accession No. 0000898745-09-000489) (7) R-3 f/k/a Advisors Preferred Plan Filed as Ex-99.M1 on 09/22/00 (Accession No. 0000898745-00-500024) a. Amended & Restated dtd 9/9/02 Filed as Ex-99.E.1.G on 12/30/02 (Accession No. 0001126871- 02-000036) b. Amended & Restated dtd 3/11/04 Filed as Ex-99.M on 03/16/04 (Accession No. 0000870786-04- 00044) c. Amended & Restated dtd 6/14/04  Filed as Ex-99.M on 09/27/2004 (Accession No. 0000870786- 04-000207) d. Amended & Restated dtd 9/13/04  Filed as Ex-99.M on 09/27/2004 (Accession No. 0000870786- 04-000207) e. Amended & Restated dtd 12/13/04 Filed as Ex-99.M on 02/28/05 (Accession No. 0000870786-05- 000065) f. Amended & Restated dtd 9/30/05 Filed as Ex-99.M on 11/22/05 (Accession No. 0000870786-05- 000263) g. Amended & Restated dtd 9/11/06 (Incorporated by reference from exhibit #10(1)g to registration statement No. 333-137477 filed on Form N-14 on 10/6/06 Accession No. 0000898745- 06-00145) h. Amended & Restated dtd 1/12/07 Filed as Ex-99.M on 01/16/07 (Accession No. 0000898745-07- 000011) i. Amended & Restated dtd 3/11/08 Filed as Ex-99.M1I on 05/01/08 (Accession No. 0000950137- 08-006512) j. Amended & Restated Distribution Plan and Agreement Class R-3 dtd 6/24/08  Filed as Ex-99.M3J on 09/30/08 (Accession No. 0000898745-08-000083 i. Amended & Restated Distribution Plan and Agreement Class R-3 dtd 09/16/09  Filed as Ex- 99.M(7)i on 10/07/09 (Accession No. 0000898745-09-000489) (8) R-4 f/k/a Select Plan Filed as Ex-99.E.1.D on 12/30/02 (Accession No. 0001126871-02-000036) a. Amended & Restated dtd 9/9/02 Filed as Ex-99.E.1.E on 12/30/02 (Accession No. 0001126871- 02-000036) b. Amended & Restated dtd 3/11/04  Filed as Ex-99.M on 03/16/04 (Accession No. 0000870786-04- 000044) c. Amended & Restated dtd 6/14/04  Filed as Ex-99.M on 09/27/2004 (Accession No. 0000870786- 04-000207) d. Amended & Restated dtd 9/13/04  Filed as Ex-99.M on 09/27/2004 (Accession No. 0000870786- 04-000207) e. Amended & Restated dtd 12/13/04 Filed as Ex-99.M on 02/28/05 (Accession No. 0000870786-05- 000065) f. Amended & Restated dtd 9/30/05 Filed as Ex-99.M on 11/22/05 (Accession No. 0000870786-05- 000263) g. Amended & Restated dtd 9/11/06 (Incorporated by reference from exhibit #10(3)g to registration statement No. 333-137477 filed on Form N-14 on 10/6/06 Accession No. 0000898745-06-000145) h. Amended & Restated dtd 1/12/07 Filed as Ex-99.M on 01/16/07 (Accession No. 0000898745-07- 000011) i. Amended & Restated dtd 3/11/08 Filed as Ex-99.M3I on 05/01/08 (Accession No. 0000950137-08- 006512) j. Amended & Restated Distribution Plan and Agreement Class R-4 dtd 6/24/08  Filed as Ex-99.M5G on 09/30/08 (Accession No. 0000898745-08-000083 k. Amended & Restated Distribution Plan and Agreement Class R-4 dtd 09/16/09  Filed as Ex- 99.M(8)k on 10/07/09 (Accession No. 0000898745-09-000489) (n) (1) Rule 18f-3 Plan dtd 3/10/08 Filed as Ex-99.N1 on 05/01/08 (Accession No. 0000950137-08-006512) (o) Reserved (p) Codes of Ethics (1) Alliance Bernstein Code of Ethics dtd October 2009  Filed as Ex-99.(P)(1) on 03/16/2010 (Accession No. 0000898745-10-000157) (2) American Century Investment Management  Filed as Ex-99.P on 07/29/09 (Accession No. 0000898745-09- 000354) (3) AXA Rosenberg Investment Management Initial Capital Agreement dtd 5/1/08 Filed as Ex-99.P on 07/17/08 (Accession No. 0000009713-08-000060) (4) The Bank of New York Mellon Code of Ethics Filed as Ex-99.P(8) on 02/20/08 (Accession No. 0000950137-08-002501) (5) Barrow Hanley Code of Ethics dtd 12/31/2009  Filed as Ex-99.(P)(5) on 03/16/2010 (Accession No. 0000898745-10-000157) (6) BlackRock Code of Ethics  Filed as Ex-99.P7 on 12/12/08 (Accession No. 0000898745-08-000166) (7) Brown Investment Advisor Incorporated Code of Ethics  Filed as Ex-99.P on 07/29/09 (Accession No. 0000898745-09-000354) (8) Causeway Capital Management LLC Initial Capital Agreement dtd 5/1/08 Filed as Ex-99.P on 07/17/08 (Accession No. 0000009713-08-000060) (9) Clearbridge Advisors Code of Ethics  Filed as Ex-99.P(9) on 10/07/09 (Accession No. 0000898745-09- 000489) (10) Columbus Circle Investors Code of Ethics dtd -07/01/09 Filed as Ex-99.(p)(10) on 12/18/09 (Accession No. 0000898745-09-000546) (11) Dimensional Fund Advisors Code of Ethics Filed as Ex-99.P on 12/29/05 (Accession No. 0000898745-05- 000035) (12) Edge Asset Management Code of Ethics Filed as Ex-99.P(29) on 02/20/08 (Accession No. 0000950137- 08-002501) (13) Emerald Advisers Inc. Code of Ethics Filed as Ex-99.P(17) on 02/20/08 (Accession No. 0000950137-08- 002501) (14) Essex Code of Ethics (filed 01/16/07) Filed as Ex-99.P on 12/14/07 (Accession No. 0000898745-07- 000184) (15) Goldman Sachs Code of Ethics Filed as Ex-99.P on 12/14/07 (Accession No. 0000898745-07-000184 (16) Guggenheim Investment Management LLC Code of Ethics  Filed as Ex-99.P(16) on 10/07/09 (Accession No. 0000898745-09-000489) (17) Jacobs Levy Code of Ethics Filed as Ex-99.P on 10/20/06 (Accession No. 0000898745-06-000160) (18) JP Morgan Code of Ethics Filed as Ex-99.P on 12/14/07 (Accession No. 0000898745-07-000184 (19) Los Angeles Capital Management and Equity Research, Inc. Code of Ethics dtd 12/14/09  Filed as Ex- 99.(P)(19) on 03/16/2010 (Accession No. 0000898745-10-000157) (20) Montag & Caldwell, Inc. Code of Ethics dtd 2009  Filed as Ex-99.(P)(20) on 03/16/2010 (Accession No. 0000898745-10-000157) (21) Morgan Stanley Investment Management  Filed as Ex-99.P on 03/27/07 (Accession No. 0000898745-07- 000036) (22) Neuberger Berman Code of Ethics dtd 05/09 Filed as Ex-99.(p)(22) on 12/18/09 (Accession No. 0000898745-09-000546) (23) Pacific Investment Management Company LLC Code of Ethics dtd 05/09 Filed as Ex-99.(p)(23) on 12/18/09 (Accession No. 0000898745-09-000546) (24) Principal Global Investors/Principal Real Estate Investors Code of Ethics Filed as Ex-99.P on 03/27/07(Accession No. 0000898745-07-000036 (25) Principal Funds, Inc. Principal Variable Contracts Funds, Inc., Principal Management Corporation, Principal Financial Advisors, Inc., Princor Financial Services Corporation, Principal Funds Distributor, Inc. Code of Ethics Initial Capital Agreement dtd 6/9/09  Filed as Ex-99.P on 07/29/09 (Accession No. 0000898745-09- 000354) (26) Pyramis Code of Ethics dtd 2010  Filed as Ex-99.(P)(26) 03/16/2010 (Accession No. 0000898745-10- 000157 (27) Sr. & Executive Officers Code of Ethics (Sarbanes) Filed as Ex-99.P21 on 09/11/03 (Accession No. 0000870786-03-000169) (28) Schroder Inc. Code of Ethics dtd 09/14/09 Filed as Ex-99.(p)(28) on 12/18/09 (Accession No. 0000898745- 09-000546) (29) Schroder Ltd Code of Ethics dtd 01/26/05 Filed as Ex-99.(p)(29) on 12/18/09 (Accession No. 0000898745- 09-000546) (30) Spectrum Code of Ethics dtd 07/09 Filed as Ex-99.(p)(30) on 12/18/09 (Accession No. 0000898745-09- 000546) (31) T. Rowe Price Code of Ethics  Filed as Ex-99.P on 07/29/09 (Accession No. 0000898745-09-000354) (32) Thompson, Siegel & Walmsley LLC Code of Ethics  Filed as Ex-99.P(30) on 10/07/09 (Accession No. 0000898745-09-000489) (33) Tortoise Capital Advisors LLC Code of Ethics  Filed as Ex-99.P(31) on 10/07/09 (Accession No. 0000898745-09-000489) (34) Turner Investment Partners Filed as Ex-99.P on 02/28/05 (Accession No. 0000870786-05-000065) (35) UBS Code of Ethics dtd 09/30/09 Filed as Ex-99.(p)(35) on 12/18/09 (Accession No. 0000898745-09-000546) (36) Vaughan-Nelson Code of Ethics dtd 09/14/09 Filed as Ex-99.(p)(36) on 12/18/09 (Accession No. 0000898745-09-000546) (37) Westwood Management Corporation Code of Ethics Initial Capital Agreement dtd 5/1/08 Filed as Ex-99.P on 07/17/08 (Accession No. 0000009713-08-000060) * Filed herein. ** To be filed by amendment. Item 29. Persons Controlled by or Under Common Control with Registrant The Registrant does not control and is not under common control with any person. Item 30. Indemnification Under Section 2-418 of the Maryland General Corporation Law, with respect to any proceedings against a present or former director, officer, agent or employee (a "corporate representative") of the Registrant, the Registrant may indemnify the corporate representative against judgments, fines, penalties, and amounts paid in settlement, and against expenses, including attorneys' fees, if such expenses were actually incurred by the corporate representative in connection with the proceeding, unless it is established that: (i) The act or omission of the corporate representative was material to the matter giving rise to the proceeding; and 1. Was committed in bad faith; or 2. Was the result of active and deliberate dishonesty; or (ii) The corporate representative actually received an improper personal benefit in money, property, or services; or (iii) In the case of any criminal proceeding, the corporate representative had reasonable cause to believe that the act or omission was unlawful. If a proceeding is brought by or on behalf of the Registrant, however, the Registrant may not indemnify a corporate representative who has been adjudged to be liable to the Registrant. Under the Registrant's Articles of Incorporation and Bylaws, directors and officers of Registrant are entitled to indemnification by the Registrant to the fullest extent permitted under Maryland law and the Investment Company Act of 1940. Reference is made to Article VI, Section 7 of the Registrant's Articles of Incorporation, Article 12 of Registrant's Bylaws and Section 2-418 of the Maryland General Corporation Law. The Registrant has agreed to indemnify, defend and hold the Distributors, their officers and directors, and any person who controls the Distributors within the meaning of Section 15 of the Securities Act of 1933, free and harmless from and against any and all claims, demands, liabilities and expenses (including the cost of investigating or defending such claims, demands or liabilities and any counsel fees incurred in connection therewith) which the Distributors, their officers, directors or any such controlling person may incur under the Securities Act of 1933, or under common law or otherwise, arising out of or based upon any untrue statement of a material fact contained in the Registrant's registration statement or prospectus or arising out of or based upon any alleged omission to state a material fact required to be stated in either thereof or necessary to make the statements in either thereof not misleading, except insofar as such claims, demands, liabilities or expenses arise out of or are based upon any such untrue statement or omission made in conformity with information furnished in writing by the Distributors to the Registrant for use in the Registrant's registration statement or prospectus: provided, however, that this indemnity agreement, to the extent that it might require indemnity of any person who is also an officer or director of the Registrant or who controls the Registrant within the meaning of Section 15 of the Securities Act of 1933, shall not inure to the benefit of such officer, director or controlling person unless a court of competent jurisdiction shall determine, or it shall have been determined by controlling precedent that such result would not be against public policy as expressed in the Securities Act of 1933, and further provided, that in no event shall anything contained herein be so construed as to protect the Distributors against any liability to the Registrant or to its security holders to which the Distributors would otherwise be subject by reason of willful misfeasance, bad faith, or gross negligence, in the performance of their duties, or by reason of their reckless disregard of their obligations under this Agreement. The Registrant's agreement to indemnify the Distributors, their officers and directors and any such controlling person as aforesaid is expressly conditioned upon the Registrant being promptly notified of any action brought against the Distributors, their officers or directors, or any such controlling person, such notification to be given by letter or telegram addressed to the Registrant. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and contro lling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 31. Business or Other Connection of Investment Adviser Principal Management Corporation ("PMC") serves as investment adviser and administrator for Principal Variable Contracts Funds, Inc. ("PVC") and Principal Funds, Inc.("Principal Funds"). PVC and Principal Funds are funds sponsored by Principal Life Insurance Company. A complete list of the officers and directors of the investment adviser, Principal Management Corporation, are set out below. This list includes some of the same people (designated by an *), who serve as officers and directors of the Registrant. For these people the information as set out in the Statement of Additional Information (See Part B) under the caption "Directors and Officers of the Fund" is incorporated by reference. NAME & COMPANY & OFFICE WITH PRINCIPAL INVESTMENT BUSINESS NATURE OF ADVISER ADDRESS RELATIONSHIP John E. Aschenbrenner Principal Life President, Insurance & Director Insurance Company (1) Financial Services Patricia A. Barry Principal Life Counsel Assistant Corporate Insurance Company (1) Secretary *Craig L. Bassett Principal Life See Part B Treasurer Insurance Company (1) *Michael J. Beer Principal Life See Part B Executive Vice President/ Insurance Company (1) Chief Operating Officer, Director Tracy W. Bollin Principal Funds Assistant Controller Financial Controller Distributor, Inc.(2) and Princor Financial Services Corporation (1) *David J. Brown Principal Life See Part B Senior Vice President Insurance Company (1) *Jill R. Brown Principal Funds See Part B Senior Vice President/ Distributor, Inc.(2) Chief Financial Officer David P. Desing Principal Life Assistant Treasurer Assistant Treasurer Insurance Company (1) *Ralph C. Eucher Principal Life See Part B Director Insurance Company (1) *Nora M. Everett Principal Life See Part B President and Director Insurance Company (1) James W. Fennessey Principal Asset Allocation Committee Vice President Financial Advisors, Inc.(1) Michael P. Finnegan Principal Life Second Vice President - Senior Vice President - Insurance Company (1) Investment Services Investment Services Louis E. Flori Principal Life Vice President  Capital Markets Vice President  Capital Markets Insurance Company (1) *Stephen G. Gallaher Principal Life See Part B Assistant General Counsel Insurance Company (1) *Ernest H. Gillum Principal Life See Part B Vice President and Chief Insurance Company (1) Compliance Officer Eric W. Hays Principal Life Assistant Vice President  IT Senior Vice President  Insurance Company (1) Chief Information Officer Joyce N. Hoffman Principal Life Senior Vice President and Senior Vice President and Insurance Company (1) Corporate Secretary Corporate Secretary *Patrick A. Kirchner Principal Life See Part B Assistant General Counsel Insurance Company (1) Deanna L. Mankle Principal Life Assistant Treasurer Assistant Treasurer Insurance Company (1) *Jennifer A. Mills Principal Life See Part B Counsel Insurance Company (1) Mariateresa Monaco Principal Life Portfolio Manager Vice President/Portfolio Management Insurance Company (1) *Layne A. Rasmussen Principal Life See Part B Vice President and Insurance Company (1) Controller - Principal Funds David L. Reichart Princor Senior Vice President Senior Vice President Financial Services Corporation(1) *Michael D. Roughton Principal Life See Part B Senior Vice President and Insurance Company (1) Senior Securities Counsel *Adam U. Shaikh Principal Life See Part B Counsel Insurance Company (1) Mark A. Stark Principal Life Vice President - Vice President - Insurance Company (1) Investment Services Investment Services Randy L. Welch Principal Life Vice President - Vice President - Insurance Company (1) Investment Services Investment Services *Dan L. Westholm Principal Life See Part B Director - Treasury Insurance Company (1) *Beth C. Wilson Principal Life See Part B Vice President Insurance Company (1) Larry D. Zimpleman Principal Life President and Chief Executive Chairman of the Board Insurance Company (1) Officer (1) 711 High Street Des Moines, IA 50309 (2) 1100 Investment Boulevard, Ste 200 El Dorado Hills, CA 95762 Item 32. Principal Underwriter (a) Principal Funds Distributor, Inc. ("PFD") acts as principal underwriter for Principal Funds, Inc. and Principal Variable Contracts Funds, Inc. PFD also serves as the principal underwriter for certain variable contracts issued by Farmers New World Life Insurance Company through Farmers Variable Life Separate Account A. PFD also serves as the principal underwriter for certain variable contracts issued by AIG SunAmerica Life Assurance Company and First SunAmerica Life Insurance Company, through their respective separate accounts. Positions and offices Name and principal with principal Positions and Offices business address underwriter (PFD) with the Fund Lindsay L. Amadeo Director - Marketing None The Principal Communications Financial Group(1) Phillip J. Barbaria Chief Compliance Officer None Principal Funds Distributor, Inc. (1) Patricia A. Barry Assistant Corporate None The Principal Secretary Financial Group(1) Craig L. Bassett Treasurer Treasurer The Principal Financial Group(1) Michael J. Beer Executive Vice President Executive Vice President The Principal Financial Group(1) Lisa Bertholf Director - Marketing None The Principal Financial Group(1) Tracy W. Bollin Assistant Controller None The Principal Financial Group(1) David J. Brown Senior Vice President Chief Compliance Officer The Principal Financial Group(1) Jill R. Brown Director, Senior Vice President The Principal President and Financial Group(1) Chief Financial Officer Bret J. Bussanmas Vice President - None The Principal Distribution Financial Group(1) P. Scott Cawley Product Marketing Officer None The Principal Financial Group(1) Ralph C. Eucher Chairman of the Board Chairman of the Board The Principal Financial Group(1) Nora M. Everett Director President, Chief Executive The Principal Officer and Director Financial Group (1) Cary Fuchs Chief Operating Officer Senior Vice President of Distribution Principal Funds Distributor, Inc.(2) Stephen G. Gallaher Assistant General Counsel Assistant Counsel The Principal Financial Group(1) Eric W. Hays Senior Vice President and None The Principal Chief Information Officer Financial Group(1) Tim Hill Vice President - Distribution None Principal Funds Distributor, Inc.(1) Joyce N. Hoffman Senior Vice President and None The Principal Corporate Secretary Financial Group(1) Daniel J. Houston Director None The Principal Financial Group(1) Jennifer A. Mills Counsel Assistant Counsel The Principal Financial Group (1) Timothy J. Minard Director None The Principal Financial Group(1) Kevin J. Morris Senior Vice President and None Principal Funds Chief Marketing Officer Distributor, Inc.(1) David L. Reichart Senior Vice None The Principal President/Distribution Financial Group(1) Michael D. Roughton Senior Vice President/Counsel Counsel The Principal Financial Group(1) Paul Schieber Regional Vice President None The Principal Financial Group (1) Adam U. Shaikh Counsel Assistant Counsel The Principal Financial Group(1) Mark A. Stark Vice President  Investor None The Principal Services Financial Group(1) (1) 1100 Investment Boulevard, Ste 200 El Dorado Hills, CA 95762-5710 (c) N/A. Item 33. Location of Accounts and Records All accounts, books or other documents of the Registrant are located at the offices of the Registrant and its Investment Adviser in the Principal Life Insurance Company home office building, The Principal Financial Group, Des Moines, Iowa 50392. Item 34. Management Services N/A. Item 35. Undertakings N/A. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Des Moines and State of Iowa, on the 4th day of May, 2010. Principal Funds, Inc. (Registrant) /s/ N. M. Everett N. M. Everett President, Chief Executive Officer and Director Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Chairman of the Board May 4, 2010 R. C. Eucher /s/ L. A. Rasmussen Vice President, May 4, 2010 L. A. Rasmussen Controller and Chief Financial Officer (Principal Financial Officer and Controller) /s/ N. M. Everett President, Chief Executive May 4, 2010 N. M. Everett Officer and Director (Principal Executive Officer) /s/ M. J. Beer Executive Vice President May 4, 2010 M. J. Beer (E. Ballantine)* Director May 4, 2010 E. Ballantine (K. Blake)* Director May 4, 2010 K. Blake (C. Damos)* Director May 4, 2010 C. Damos (R. W. Gilbert)* Director May 4, 2010 R. W. Gilbert (M. A. Grimmett)* Director May 4, 2010 M. A. Grimmett (F. S. Hirsch)* Director May 4, 2010 F. S. Hirsch (W. C. Kimball)* Director May 4, 2010 W. C. Kimball (B. A. Lukavsky)* Director May 4, 2010 B. A. Lukavsky (W. G. Papesh)* Director May 4, 2010 W. G. Papesh (D. Pavelich)* Director May 4, 2010 D. Pavelich /s/ M. J. Beer *By M. J. Beer Executive Vice President * Pursuant to Powers of Attorney Previously filed on December 12, 2008
